           Case 4:19-cr-40018-TSH Document 119 Filed 08/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA


      v.                                           CRIMINAL No. 19-CR-40018


JULIO RIVERA


       Defendant




 GOVERNMENT’S MOTION FOR ORDER CONCERNING PROBATION RECORDS
       The government hereby moves for an order directing the U.S. Probation Office for the

District of Massachusetts to provide certified business records to the U.S. Attorney’s Office, and

to the defendant’s counsel, pursuant to 18 U.S.C. § 3153(c)(2)(E). The government is seeking

limited certified records for law enforcement purposes, detailing only the dates on which both

Melvin Burgos and the defendant were drug tested at the U.S. Probation Office in Worcester,

Massachusetts.

       The requested records are relevant to the above-referenced criminal matter. As detailed

in the government’s 404(b) motion at Dkt. 115, a cooperating witness recently raised information

pertaining to the defendant’s attempts to obstruct the above-captioned matter with the

government, which may be corroborated by the requested records.            The government has

conferred with the U.S. Probation Office, which has indicated it cannot provide certified copies

of the records without a Court order. Wherefore, the government respectfully moves for an order

directing U.S. Probation to provide the records.
          Case 4:19-cr-40018-TSH Document 119 Filed 08/17/21 Page 2 of 2




Dated:      August 17, 2021                           Respectfully Submitted,

                                                      NATHANIEL MENDELL
                                                      Acting United States Attorney

                                              By:     /s/ Mackenzie A. Queenin
                                                      Mackenzie A. Queenin
                                                      John T. Mulcahy
                                                      Assistant United States Attorney


                                  CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).



                                              /s/ Mackenzie Queenin
                                              Mackenzie Queenin
                                              Assistant United States Attorney

Date: August 17, 2021




                                                 2
